In an action for a divorce and ancillary relief, the *506plaintiff wife appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Kings County (Rigler, J.), dated July 19, 1988, which, inter alia, granted the wife a divorce and awarded the wife maintenance in the sum of $150 per week for a period of five years.
Ordered that the judgment is modified by deleting the provision thereof which awarded the wife maintenance in the sum of $150 per week for a period of five years and substituting therefor a provision awarding the wife maintenance in the sum of $150 per week for a period of 10 years or until the husband retires, whichever event occurs last; as so modified, the judgment is affirmed insofar as appealed from, with costs to the wife.
The parties were married on October 21, 1961. They have no child care responsibilities, since the three children born of the marriage are emancipated. The wife, age 46 at the time of trial, is employed full time as a school aide and earns approximately $11,000 annually. The husband, an electrician, earns approximately $55,000 annually. During the marriage, the couple purchased two homes, acquired substantial savings, and took numerous vacations.
Given the standard of living the parties enjoyed prior to their divorce, the substantial disparity between the parties’ income, and the unlikely prospect that the wife would secure a more lucrative position, we find the five-year temporal limitation imposed by the trial court renders the maintenance award inadequate (see, Formato v Formato, 134 AD2d 564; Murphy v Murphy, 110 AD2d 688; see also, Reingold v Reingold, 143 AD2d 126; Kerlinger v Kerlinger, 121 AD2d 691; cf., Hillmann v Hillmann, 109 AD2d 777). Accordingly, the husband’s maintenance obligation shall continue for 10 years or until he retires, whichever temporal period is longer. Mengano, P. J., Lawrence, and Rubin, JJ., concur.